 


110 HRES 101 IH: Expressing the sense of the House of Representatives that the Senate should ratify the Convention on the Elimination of All Forms of Discrimination Against Women (CEDAW).
U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 101 
IN THE HOUSE OF REPRESENTATIVES 
 
January 24, 2007 
Ms. Woolsey (for herself, Mr. Grijalva, Mr. Moore of Kansas, Mr. Olver, Mr. Kennedy, Mr. Stark, Mr. Hastings of Florida, Mrs. Capps, Mr. Moran of Virginia, Mrs. Maloney of New York, Mr. Crowley, Mr. Gutierrez, Ms. McCollum of Minnesota, Mr. Davis of Illinois, Mr. Udall of New Mexico, Ms. Norton, Mrs. Napolitano, Ms. Waters, Mr. Farr, Mr. Schiff, Ms. Linda T. Sánchez of California, Mr. Honda, Mr. Capuano, Ms. DeLauro, Mr. Miller of North Carolina, Mr. Waxman, Mr. Wexler, Ms. Baldwin, Mr. Berman, Mr. Filner, Mr. Pascrell, Mr. Markey, Mr. Allen, Mr. Kucinich, Ms. Eddie Bernice Johnson of Texas, Ms. Herseth, Ms. Harman, Mr. Al Green of Texas, Ms. Eshoo, Ms. Moore of Wisconsin, Ms. Solis, Ms. Slaughter, Mr. Lewis of Georgia, Ms. Millender-McDonald, Mr. Cummings, Ms. Jackson-Lee of Texas, Mr. Frank of Massachusetts, Mr. Fattah, and Ms. Kaptur) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Senate should ratify the Convention on the Elimination of All Forms of Discrimination Against Women (CEDAW). 
 
 
That it is the sense of the House of Representatives that— 
(1)the full realization of the rights of women is vital to the development and well-being of people of all nations; and 
(2)the Senate should, therefore, give its advice and consent to the ratification of the Convention on the Elimination of All Forms of Discrimination Against Women. 
 
